DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/30/2022 has been entered.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3, 4, 6, 7, 9, 10, and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chatterjee, Subarna, et al. "Classification of malignant tumors using multiple sonographic features." 2011 International Conference on Recent Trends in Information Systems. IEEE, 2011. (hereinafter “Chatterjee”) and Tutorial 1: Image Filtering (https://ai.stanford.edu/~syyeung/cvweb/tutorial1.html, Nov. 19, 2018) (hereinafter “Tutorial”), Filtering, Edge detection and Template matching (Arthur Coste, available online 14 August 2014) (hereinafter “Coste”) and Blaker et al. (US Patent No. US 4,581,636, Apr. 8, 1986) (hereinafter “Blaker”).
As a preliminary matter, claims 1 and 7 set forth a substantial number of limitations which appear to be nothing more than an extremely verbose description of a separable averaging filter as demonstrated by the following analysis:
... each of the plurality of first analysis layers has a depth of one pixel in a depth direction of the tomographic image and are set in parallel with a horizontal direction of the tomographic image at one-pixel intervals... – as shown by Coste, multiple types of averaging filters are separable and can therefore be applied as separate one-dimensional filters corresponding to each of the vertical and horizontal directions of the image (“analysis layers” that have “a depth of one pixel in a depth direction of the tomographic image”), see Coste section 2.3.2, in particular figure 4, which describes in detail how the application of an averaging filter can be performed by applying separate vertical and horizontal components
calculate an average value of feature amounts of a plurality of pixels included in each of the respective plurality of first analysis layers... – as shown by Coste in section 3.1.2, eqns. 21 and 22, where each of the vertical and horizontal components of the separable averaging filter perform an averaging operation in 1 dimension along each row or column of the image by convolving each of the horizontal and vertical filter kernels with the image
...generate a first filter map constituted of a plurality of first pixel group layers, each of a plurality of pixels included in one of the plurality of first pixel group layers is set to an average value of the feature amounts of the plurality of pixels included in one of the plurality of first analysis layers... – this is merely a description of the intermediate step prior to the combining of the individual results of convolving the vertical and horizontal filter kernels with the image, see at least Coste eqn. 13 where the two filter components f1 and f2 are convolved with each pixel of the input image and combined with one another via another convolution 
...each of the plurality of second analysis layers has a depth of one pixel in a depth direction of the tomographic image and are set in parallel with a vertical direction of the tomographic image at one-pixel intervals... – as shown by Coste, multiple types of averaging filters are separable and can therefore be applied as separate one-dimensional filters corresponding to each of the vertical and horizontal directions of the image (“analysis layers” that have “a depth of one pixel in a depth direction of the tomographic image”), see Coste section 2.3.2, in particular figure 4, which describes in detail how the application of an averaging filter can be performed by applying separate vertical and horizontal components
...calculate an average value of feature amounts of a plurality of pixels included in each of the respective plurality of second analysis layers, generate a second filter map constituted of a plurality of second pixel group layers... – as shown by Coste in section 3.1.2, eqns. 21 and 22, where each of the vertical and horizontal components of the separable averaging filter perform an averaging operation in 1 dimension along each row or column of the image by convolving each of the horizontal and vertical filter kernels with the image
...generate a second filter map constituted of a plurality of second pixel group layers, each of a plurality of pixels included in one of the plurality of second pixel group layers is set to an average value of the feature amounts of the plurality of pixels included in one of the plurality of second analysis layers... – this is merely a description of the intermediate step prior to the combining of the individual results of convolving the vertical and horizontal filter kernels with the image, see at least Coste eqn. 13 where the two filter components f1 and f2 are convolved with each pixel of the input image and combined with one another via another convolution 
...generate a combined filter map which is a combination of the first filter map and the second filter map by performing weighted addition on the first filter map and the second filter map... – the final output image is a combination of the results of the separated vertical and horizontal filter kernels generated by convolution, where convolution includes “performing weighted addition” as shown in Coste section 2.2.1

It is further noted that the steps of “set first angles... determined based on the orientation of the beam” and “set second angles... determined based on the orientation of the beam” appear to be nothing more than aligning the filter kernel(s) along the x-y coordinates of the image (see figures on pgs. 4 and 6 of Tutorial and figure 4 of Coste, which show the “analysis layers” having angles determined based on the image orientation, where the filter kernels are aligned with the x-y pixel coordinate directions of the images) where, in this case, scan conversion of an ultrasound image produces pixels oriented in x and y relative to the beam orientation  as evidenced by Blaker (figure 5, image space 500, image space 522; column 6, lines 42-54).
The limitations of claims 1 and 7, and all dependents thereof, will be treated according to the above interpretation in the following prior art rejections. 
Regarding claims 1 and 7: Chatterjee teaches a diagnostic apparatus and a method performed by the diagnostic apparatus diagnosing by using a tomographic image of a subject, comprising: a display; a processor coupled to the display; and a memory coupled to the processor (while Chatterjee does not explicitly recite these elements, they are considered to be implicitly disclosed based on described functions in view of In re Dossel 115 F.3d 942, 42 USPQ2d 1881 [Fed. Cir. 1997] because a computer would be necessary to perform the disclosed functions and at least a processor and memory are considered to be inherent to a computer, while the display is implicitly disclosed by the production of output viewable to the Authors), the memory storing instructions that when executed by the processor configure the processor to: generate the tomographic image based on data obtained from the subject by emitting a beam from a probe (Abstract; Introduction, paragraph 8; B. Image Processing - ultrasound images, where ultrasound is acquired by emitting a beam from a probe as evidenced by Blaker – column 4, lines 42-45); detect a lesion from the tomographic image (B. Image Processing, figure 1), generate, using the tomographic image, a filter map for extracting a tissue lesion that is potentially abnormal from the tomographic image (B. Image processing, steps 2 and 4), detect a lesion included in the tomographic image, using the tomographic image and the filter map, and output detection information including a detection result of the lesion (B. Image Processing, step 4). Chatterjee further teaches applying an unsharp mask to the image to generate a “filter map” (B. Image processing, step 2). While Chatterjee specifies the kernel size, there is no detail provided regarding the exact process of performing the unsharp masking.
Tutorial, in the same problem solving area of digital image processing, teaches a process of applying a sharpening filter (“unsharp mask”) using an averaging filter (bottom of pg. 5 into pg. 6 – the smoothing filter is a 3x3 averaging filter) for calculating an average value of feature amounts of the pixels in the input image (moving average filter - bottom of pg. 3 into pg. 4 – where “feature amounts” are the pixel/brightness values); and generating a “filter map” comprising the filtered (averaged) image (moving average filter - bottom of pg. 3 into pg. 4 – the smoothed resultant image is the “filter map”). 
Coste, in the same problem solving area of digital image processing, teaches that multiple types of averaging filters (including an averaging box filter as taught by Tutorial) are separable and can therefore be applied as separate one-dimensional filters (see above for complete analysis and citations) where the result of separately applying the vertical and horizontal filters is identical to the result of applying the corresponding 2D filter (see at least sections 2.2.3 and 3.1.2), and where separable filtering is faster and less computationally expensive than direct filtering (see section 3.1.3).
It would have been prima facie obvious for one having ordinary skill in the art prior to the time of filing to implement the unsharp masking/filter map generation of Chatterjee as an averaging filter  as taught by Tutorial, applied as a separable filter, to obtain the same predictable results (compare the characteristics of the sharpened image of Chatterjee to the sharpened image of Tutorial) at a faster speed and with lower computational expense, because the substitution of one known element for another yields predictable results to one of ordinary skill in the art (KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007)).
With respect to the limitation of “the angle determined based on the orientation of the beam,” as described above the figures on pgs. 4 and 6 of Tutorial and figure 4 of Coste show the “analysis layers” having angles determined based on the image orientation, where the filter kernels are aligned with the x-y pixel coordinate directions of the images. While Chatterjee is silent on the orientation of the ultrasound beam, the images have been scan converted to digital images comprising pixels (see at least section 4. Edge detection). 
Blaker, in the same field of endeavor, teaches scan converting acquired ultrasound data into an image comprising pixels oriented in x and y relative to the beam orientation (figure 5, image space 500, image space 522; column 6, lines 42-54). 
It would have been prima facie obvious for one having ordinary skill in the art prior to the time of filing to orient the images of Chatterjee, Tutorial and Coste as taught by Blaker because the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results (KSR, 550 U.S. at 416, 82 USPQ2d at 1395).
Further regarding claims 1 and 7: Chatterjee, Tutorial, Coste and Blaker teach analyzing a shape of the detected lesion by: calculating a border of the lesion based on an area detected as the lesion (Chatterjee - figure 1, panel h – “detected edge”), analyizing the calculated border based on a Fourier descriptor which is a first angle of a tangent at a point of interest at a distance from a start point (Chatterjee – equation 2 and associated description, which is a cumulative angle function, so this “first angle” is measured a plurality of times for points around the border; as evidenced by Zhang, Dengsheng, and Guojun Lu. "A comparative study of Fourier descriptors for shape representation and retrieval." Proc. 5th Asian Conference on Computer Vision. Citeseer, 2002; 3.4 Cumulative Angular Function and equation 3.4.1), a perimeter of the calculated border and the area of the detected lesion (Chatterjee - Introduction, paragraph 8; B. Curve feature extraction, particularly equation 5), calculating a width and a height of the lesion based on the border of the lesion (Chatterjee – Introduction, paragraph 8; B. Curve feature extraction, particularly equation 6), and display, on the display, information about the detected lesion that is determined based on the calculated border, the shape of the border, and the calculated width and height of the detected lesion (Chatterjee – simulation results, paragraph 1; figures 2 and 3).
Regarding claim 3: Chatterjee, Tutorial, Coste and Blaker teach the diagnostic apparatus according to claim 1, wherein the processor is configured to: generate a diagnosis map by calculating a difference between a feature amount of the tomographic image and a feature amount of the combined filter map (Tutorial - bottom of pg. 5 into pg. 6 – an intermediate step in generating the sharpened image is subtracting the smoothed image [“filter map”] from the original image [“tomographic image”], where the subtraction of the two images is “calculating a difference between a feature amount” of the original image and “a feature amount of the filter map”; Chatterjee – the sharpened image is used to generate the “diagnosis map” [binary outline mask] in steps 2-4); and detect a lesion included in the tomographic image based on the diagnosis map (Chatterjee - B. Image processing, step 4; figure 1; figures 2a and 3a).
Regarding claim 4: Chatterjee, Tutorial, Coste and Blaker teach the diagnostic apparatus according to claim 1, wherein the processor is configured to analyze the tomographic image in which a lesion was detected, analyze the tomographic image in which a lesion was detected based on an estimation model generated by a learning process using learning data constituted of the tomographic image, the detection result, and an analysis result of the lesion (Chatterjee – C. Neural network classification, D. Feature classifications, E. Simulation results) and output analysis information including the analysis result of the lesion (Chatterjee – C. Neural network classification, D. Feature classifications, E. Simulation results, figures 2 and 3).
Regarding claim 6: Chatterjee, Tutorial, Coste and Blaker teach the diagnostic apparatus according to claim 1, wherein the processor is configured to the tomographic image based on data obtained by measuring reflection of ultrasound radiated to the subject (Chatterjee –Abstract; Introduction, paragraph 8; B. Image Processing - ultrasound images, where ultrasound is acquired by emitting a beam from a probe as evidenced by Blaker – column 4, lines 42-45).
Regarding claim 9: Chatterjee, Tutorial, Coste and Blaker  teach generating a diagnosis map by calculating a difference between a feature amount of the tomographic image and a feature amount of the combined filter map (Tutorial - bottom of pg. 5 into pg. 6 – an intermediate step in generating the sharpened image is subtracting the smoothed image [“filter map”] from the original image [“tomographic image”], where the subtraction of the two images is “calculating a difference between a feature amount” of the original image and “a feature amount of the filter map”; Chatterjee – the sharpened image is used to generate the “diagnosis map” [binary outline mask] in steps 2-4); and detecting a lesion included in the tomographic image based on the diagnosis map (Chatterjee - B. Image processing, step 4; figure 1; figures 2a and 3a; Zhao – [0029]).
Regarding claim 10: Zhao, Chatterjee, Tutorial and Blaker teach the diagnostic method according to claim 7, the diagnostic method further comprising: analyzing the tomographic image in which a lesion is detected based on an estimation model generated by a learning process using learning data constituted of the tomographic image, the detection result, and an analysis result of the lesion (Chatterjee – C. Neural network classification, D. Feature classifications, E. Simulation results).
Regarding claim 12: Chatterjee, Tutorial, Coste and Blaker teach the diagnostic method according to claim 7, wherein the processor is configured to the tomographic image based on data obtained by measuring reflection of ultrasound radiated to the subject (Chatterjee –Abstract; Introduction, paragraph 8; B. Image Processing - ultrasound images, where ultrasound is acquired by emitting a beam from a probe as evidenced by Blaker – column 4, lines 42-45).
Claim(s) 5 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chatterjee, Tutorial, Coste and Blaker as applied to claims 4 and 10 above, and further in view of Zhao et al. (US PG Pub. No. US 2020/0012904 A1, Jan. 9, 2020) (hereinafter “Zhao”).
Regarding claims 5 and 11: Chatterjee, Tutorial, Coste and Blaker teach the apparatus and method of claims 4 and 10 but are silent on generating display data for displaying on a screen of the display, receiving a selection of an operation via the display and updating at least one of the detection information and the analysis information based on the received selection.
Zhao, in the same field of endeavor, teaches an apparatus and method including generating display data for displaying on a screen of the display, receiving a selection of an operation via the display and updating at least one of the detection information and the analysis information based on the received selection ([0033]-[0034] – “the visualization component 202 can allow a user to zoom into or out with respect to the deep learning data associated with the multi-dimensional visualization...the visualization component 202 can allow a user to zoom into or out with respect to a classification and/or a location of one or more diseases identified in the anatomical region of the patient body.”)
It would have been prima facie obvious for one having ordinary skill in the art prior to the effective filing date of the claimed invention to modify the apparatus and method of Chatterjee, Tutorial, Coste and Blaker by providing the displayed data on a screen of the display, receiving a selection of an operation via the display and updating at least one of the detection information and the analysis information based on the received selection as taught by Zhao in order to enable a user to interact with data in such a way as to customize view of the detection information and analysis information to their specific needs. 
Response to Arguments
	Applicant’s arguments with respect to prior art rejections of all pending claims, filed 09/30/2022, have been fully considered but are moot in view of the updated grounds of rejection necessitated by amendment. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAROLYN A PEHLKE whose telephone number is (571)270-3484.  The examiner can normally be reached on 10:00am - 6:00pm (Central Time), Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Koharski can be reached on (571)272-7230.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CAROLYN A PEHLKE/Primary Examiner, Art Unit 3793